•toicfi&-o\,(nto3tt>ytQ6pu,-$

Lexter Kossie#700661
William McConnell Unit
3001 South Emily Drive
Beeville,       Texas 78102


April 26,       2015



Texas Court         of Criminal Appeals                                 APR 29 2015
P.O.       BOX 12308,    Capitol Station
Austin,       Texas    78711




RE: WR NOs.         10,978-01       thru   10,978-16
       Tr.Ct.NOs.       679887-A thru 679887-K
       185th District Court - Harris County


Dear       Clerk:


        Recently I have been cited for abuse of the writ. In
order for me to show that the claims I intend to raise in my
subsequent writ are not barred by Sec 4 I am requesting the
docket sheet of all the writs mentioned above with a list of
all of the claims presented in each of those application. With
out    a    list of    all   of   the claims   I   cannot   show that    the claims
I intend to raise have not been raised before in those prior
applications.
              Thank you for any consideration given in this matter.


                                                            Sincerely,




 ccrFile                                                    Lext'Sr- Kennon Kossie